 Case 1:20-cv-00055-LEW Document 22 Filed 03/06/20 Page 1 of 3                       PageID #: 63



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE



ACA CONNECTS – AMERICA’S
COMMUNICATIONS ASSOCIATION;

CTIA – THE WIRELESS ASSOCIATION®;

NCTA – THE INTERNET & TELEVISION
ASSOCIATION; and

USTELECOM – THE BROADBAND
ASSOCIATION,
                             Plaintiffs,

            v.                                       Case No. 1:20-cv-00055-LEW
AARON FREY, in his official capacity as
Attorney General of the State of Maine;

PHILIP L. BARTLETT II, in his official
capacity as Chairman of the Maine Public
Utilities Commission;

R. BRUCE WILLIAMSON, in his official
capacity as Commissioner of the Maine Public
Utilities Commission; and

RANDALL D. DAVIS, in his official capacity
as Commissioner of the Maine Public Utilities
Commission,
                             Defendants.


          PLAINTIFFS’ NOTICE OF DISMISSAL OF PUC DEFENDANTS WITHOUT
                                   PREJUDICE

            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs ACA Connects –

America’s Communications Association, CTIA – The Wireless Association®, NCTA – The

Internet & Television Association, and USTelecom – The Broadband Association (collectively



{R2236289.1 71521-079126 }
 Case 1:20-cv-00055-LEW Document 22 Filed 03/06/20 Page 2 of 3                         PageID #: 64



the “Plaintiffs”), through their undersigned attorneys, hereby stipulate to the dismissal of

Defendants Philip L. Bartlett, II, R. Bruce Williamson, and Randall D. Davis, each in their

official capacities as Chairman and Commissioners, respectively, of the Maine Public Utilities

Commission (collectively the “PUC DEFENDANTS”) as follows.

            WHEREAS, Defendant Aaron Frey, in his official capacity as the Attorney General for

the State of Maine (the “STATE DEFENDANT”) has agreed that he has enforcement authority

under Title 35-A M.R.S. § 9301 and, therefore, is a proper defendant in this action; and

            WHEREAS, the STATE DEFENDANT and the PUC DEFENDANTS each agree that

the PUC DEFENDANTS do not have enforcement authority under 35-A M.R.S. § 9301, and, as

such, that the PUC DEFENDANTS are not necessary parties to this action; and

            WHEREAS, the STATE DEFENDANT and the PUC DEFENDANTS have further

agreed that they will not argue or assert to the contrary in the course of this litigation;

            NOW, THEREFORE, in accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i):

1.          Plaintiffs hereby notify the Court that they voluntarily dismiss the PUC DEFENDANTS

      from this action, without prejudice, and with all parties to bear their own attorneys’ fees,

      expenses, charges, and costs.




{R2236289.1 71521-079126 }
 Case 1:20-cv-00055-LEW Document 22 Filed 03/06/20 Page 3 of 3                          PageID #: 65




 Dated: March 6, 2020                                     Respectfully submitted,


                                                          By /s/ Joshua A. Randlett
 Scott H. Angstreich*                                        Joshua A. Randlett
 Collin R. White*                                            RUDMAN WINCHELL
 Alex A. Parkinson*                                          84 Harlow Street
 KELLOGG, HANSEN, TODD, FIGEL                                P.O. Box 1401
 & FREDERICK, PLLC                                           Bangor, ME 04402
 1615 M St. NW, Suite 400                                    Email: jrandlett@rudmanwinchell.com
 Washington, D.C. 20036                                      Attorneys for all Plaintiffs
 Email: sangstreich@kellogghansen.com
                                                              Helgi C. Walker*
 Attorneys for Plaintiffs                                     Jacob T. Spencer*
 CTIA – The Wireless Association® and                         Nick Harper*
 USTelecom – The Broadband Association                        Sarah Akhtar*
                                                              GIBSON, DUNN & CRUTCHER LLP
 Jeffrey A. Lamken*                                           1050 Connecticut Avenue, N.W.
 MOLOLAMKEN LLP                                               Washington, D.C. 20036
 The Watergate, Suite 600                                     Email: hwalker@gibsondunn.com
 600 New Hampshire Ave., NW
 Washington, DC 20037                                         Sarah E. Erickson-Muschko*
 Email: jlamken@mololamken.com                                GIBSON, DUNN & CRUTCHER LLP
                                                              1801 California Street, Suite 4200
 Attorney for Plaintiff                                       Denver, CO 80202
 ACA Connects – America’s Communications                      Email: SEricksonmuschko@gibsondunn.com
 Association
                                                              Attorneys for Plaintiff
                                                              NCTA – The Internet & Television
                                                              Association

                                                              * admitted pro hac vice


                                    CERTIFICATE OF SERVICE
            I hereby certify that on this date, I electronically filed the foregoing document entitled

Plaintiffs’ Notice of Dismissal of PUC Defendants Without Prejudice via the Court’s CM/ECF

system, which will serve a copy of same upon all counsel of record.

DATED: March 6, 2020
                                                                /s/ Joshua A. Randlett
                                                                Joshua A. Randlett, Esq.


{R2236289.1 71521-079126 }
